


EXHIBIT 10.16.9

 

TENTH AMENDMENT TO LEASE

 

THIS TENTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of this
21st day of January, 2015 (the “Execution Date”), by and between BMR-ROGERS
STREET LLC, a Delaware limited liability company (“Landlord,” as
successor-in-interest to Rogers Street, LLC (“Original Landlord”)), and IRONWOOD
PHARMACEUTICALS, INC., a Delaware corporation (“Tenant,” formerly known as
Microbia, Inc.).

 

RECITALS

 

A.                                    WHEREAS, Original Landlord and Tenant
entered into that certain Lease dated as of January 12, 2007, as amended by that
certain First Amendment to Lease dated as of April 9, 2009, that certain Second
Amendment to Lease dated as of February 9, 2010, that certain Third Amendment to
Lease dated as of July 1, 2010, that certain Fourth Amendment to Lease dated as
of February 3, 2011, that certain Fifth Amendment to Lease dated as of
October 18, 2011, that certain Sixth Amendment to Lease dated as of July 19,
2012, that certain Seventh Amendment to Lease dated as of October 30, 2012 (the
“Seventh Amendment”), that certain Eighth Amendment to Lease dated as of July 8,
2014 (the “Eighth Amendment”) and that certain Ninth Amendment to Lease dated as
of October 27, 2014 (collectively, and as the same may have been heretofore
further amended, amended and restated, supplemented or modified from time to
time, the “Existing Lease”), whereby Tenant leases certain premises (the
“Premises”) from Landlord at 301 Binney Street in Cambridge, Massachusetts (the
“Building”);

 

B.                                    WHEREAS, Landlord and Tenant, among other
things, desire to memorialize certain terms relating to the Additional Premises
Fifth Phase (as defined in the Seventh Amendment); and

 

C.                                    WHEREAS, Landlord and Tenant desire to
modify and amend the Existing Lease only in the respects and on the conditions
hereinafter stated.

 

AGREEMENT

 

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

 

1.                                      Definitions.  For purposes of this
Amendment, capitalized terms shall have the meanings ascribed to them in the
Existing Lease unless otherwise defined herein.  The Existing Lease, as amended
by this Amendment, is referred to collectively herein as the “Lease.”

 

2.                                      Additional Premises Fifth Phase.  The
parties desire to memorialize certain terms relating to the Additional Premises
Fifth Phase and hereby agree as follows:

 

BioMed Realty form dated 2/26/14

 

--------------------------------------------------------------------------------


 

(a)                                 The Additional Premises Fifth Phase consists
of 92,750 rentable square feet and 81,917 useable square feet.

 

(b)                                 The Additional Premises Fifth Phase,
including associated off-floor mechanical space, is shown on the premises plans
attached hereto as Exhibit A.

 

3.                                      Additional Premises Fifth Phase Stage
1.  Pursuant to Section 5 of the Seventh Amendment and Section 2 of the Eighth
Amendment, the parties desire to memorialize certain terms relating to the
Additional Premises Fifth Phase Stage 1 and hereby agree as follows:

 

(a)                                 Tenant’s subtenant, Biogen Idec MA Inc.
(“Biogen”) took physical occupancy of the Additional Premises Fifth Phase Stage
1 on November 15, 2014 (the “Biogen Occupancy Date”).

 

(b)                                 The Additional Premises Fifth Phase Stage 1
consists of 23,188 rentable square feet and 20,480 useable square feet.

 

(c)                                  Nine Hundred Twenty-Seven Thousand Five
Hundred Twenty and 00/100 Dollars ($927,520.00) of the Additional Premises Fifth
Phase Finish Work Allowance (as defined in Section 13 of the Seventh Amendment)
was allocated to the Additional Premises Fifth Phase Stage 1.

 

(d)                                 Tenant’s Pro Rata Share of 58.90% set forth
in Section 2 of the Eighth Amendment is hereby deleted and replaced with 58.89%,
which new Pro Rata Share shall retroactively apply as of December 1, 2013.

 

(e)                                  Pursuant to Section 2 of the Eighth
Amendment, the Additional Premises Fifth Phase Stage 1 Rent Commencement Date
was December 1, 2013, and Tenant shall continue paying Base Rent, Tenant’s Pro
Rata Share of Operating Expenses, Tenant’s Pro Rata Share of Taxes, Tenant’s Pro
Rata Share of Landlord’s insurance premiums related to the Building and all
other Additional Rent with respect to the Additional Premises Fifth Phase Stage
1 for the remainder of the Term, as extended by the Extension Term (as defined
in Section 14 of the Seventh Amendment).

 

4.                                      Additional Premises 1st Floor Pro Rata
Share. Tenant’s Pro Rata Share of 61.10% set forth in Section 7 of the Eighth
Amendment is hereby deleted and replaced with 61.08%, which new Pro Rata Share
shall retroactively apply as of the Additional Premises 1st Floor Term
Commencement Date (as defined in Section 5 of the Eighth Amendment), subject to
abatement as set forth in Sections 7 and 8 of the Eighth Amendment.

 

5.                                      Additional Premises Fifth Phase Stage
2.  Pursuant to Section 6 of the Seventh Amendment and Section 9 of the Eighth
Amendment, the parties desire to memorialize certain terms relating to the
Additional Premises Fifth Phase Stage 2 and hereby agree as follows:

 

(a)                                 Biogen took physical occupancy of the
Additional Premises Fifth Phase Stage 2 on the Biogen Occupancy Date.

 

2

--------------------------------------------------------------------------------


 

(b)                                 The Additional Premises Fifth Phase Stage 2
consists of 23,188 rentable square feet and 20,480 useable square feet.

 

(c)                                  Nine Hundred Twenty-Seven Thousand Five
Hundred Twenty and 00/100 Dollars ($927,520.00) of the Additional Premises Fifth
Phase Finish Work Allowance was allocated to the Additional Premises Fifth Phase
Stage 2.

 

(d)                                 Tenant’s Pro Rata Share of 66.96% set forth
in Section 9 of the Eighth Amendment is hereby deleted and replaced with 66.93%,
which new Pro Rata Share shall retroactively apply as of June 1, 2014.

 

(e)                                  Pursuant to Section 9 of the Eighth
Amendment, the Additional Premises Fifth Phase Stage 2 Rent Commencement Date
was June 1, 2014 and Tenant shall continue paying Base Rent, Tenant’s Pro Rata
Share of Operating Expenses, Tenant’s Pro Rata Share of Taxes, Tenant’s Pro Rata
Share of Landlord’s insurance premiums related to the Building and all other
Additional Rent with respect to the Additional Premises Fifth Phase Stage 2 for
the remainder of the Term, as extended by the Extension Term.

 

6.                                      Additional Premises Fifth Phase Stage
3.  Pursuant to Section 7 of the Seventh Amendment and Section 3 of the Eighth
Amendment, the parties desire to memorialize certain terms relating to the
Additional Premises Fifth Phase Stage 3 and hereby agree as follows:

 

(a)                                 Biogen took physical occupancy of the
Additional Premises Fifth Phase Stage 3 on the Biogen Occupancy Date.

 

(b)                                 The Additional Premises Fifth Phase Stage 3
consists of 23,187 rentable square feet and 20,479 useable square feet.

 

(c)                                  Nine Hundred Twenty-Seven Thousand Four
Hundred Eighty and 00/100 Dollars ($927,480.00) of the Additional Premises Fifth
Phase Finish Work Allowance was allocated to the Additional Premises Fifth Phase
Stage 3.

 

(d)                                 The Additional Premises Fifth Phase Stage 3
Rent Commencement date is the Biogen Occupancy Date, and from and after the
Biogen Occupancy Date, Tenant’s Pro Rata Share shall be increased to 72.78% to
reflect inclusion of the Additional Premises Fifth Phase Stage 3; provided,
however, that pursuant to Section 3 of the Eighth Amendment, Tenant shall not be
required to pay Base Rent, Tenant’s Pro Rata Share of Operating Expenses,
Tenant’s Pro Rata Share of Taxes, Tenant’s Pro Rata Share of Landlord’s
insurance premiums related to the Building and all other Additional Rent with
respect to the Additional Premises Fifth Phase Stage 3 until April 1, 2015
(i.e., Base Rent, Tenant’s Pro Rata Share of Operating Expenses, Tenant’s Pro
Rata Share of Taxes, Tenant’s Pro Rata Share of Landlord’s insurance premiums
related to the Building and all other Additional Rent with respect to the
Additional Premises Fifth Phase Stage 3 shall be abated for the period from the
Biogen Occupancy Date through March 31, 2015.)  Tenant shall, however, be
required to pay Tenant’s Pro Rata Share of Landlord’s expenses for utilities
with respect to Additional Premises Fifth Phase Stage 3 commencing on the Biogen
Occupancy Date.

 

3

--------------------------------------------------------------------------------


 

7.                                      Additional Premises Fifth Phase Stage
4.  Pursuant to Section 8 of the Seventh Amendment and Section 3 of the Eighth
Amendment, the parties desire to memorialize certain terms relating to the
Additional Premises Fifth Phase Stage 4 and hereby agree as follows:

 

(a)                                 Biogen took physical occupancy of the
Additional Premises Fifth Phase Stage 4 on the Biogen Occupancy Date.

 

(b)                                 The Additional Premises Fifth Phase Stage 4
consists of 23,187 rentable square feet and 20,478 useable square feet.

 

(c)                                  Nine Hundred Twenty-Seven Thousand Four
Hundred Eighty and 00/100 Dollars ($927,480.00) of the Additional Premises Fifth
Phase Finish Work Allowance was allocated to the Additional Premises Fifth Phase
Stage 4.

 

(d)                                 The Additional Premises Fifth Phase Stage 4
Rent Commencement date is the Biogen Occupancy Date, and from and after the
Biogen Occupancy Date, Tenant’s Pro Rata Share shall be increased to 78.63%,
which Pro Rata Share reflects the inclusion of the Additional Premises Fifth
Phase Stage 3 and the Additional Premises Fifth Phase Stage 4; provided,
however, that pursuant to Section 3 of the Eighth Amendment, Tenant shall not be
required to pay Base Rent, Tenant’s Pro Rata Share of Operating Expenses,
Tenant’s Pro Rata Share of Taxes, Tenant’s Pro Rata Share of Landlord’s
insurance premiums related to the Building and all other Additional Rent with
respect to the Additional Premises Fifth Phase Stage 4 until June 1, 2016 (i.e.,
Base Rent, Tenant’s Pro Rata Share of Operating Expenses, Tenant’s Pro Rata
Share of Taxes, Tenant’s Pro Rata Share of Landlord’s insurance premiums related
to the Building and all other Additional Rent with respect to the Additional
Premises Fifth Phase Stage 4 shall be abated for the period from the Biogen
Occupancy Date through May 31, 2016.)  Tenant shall, however, be required to pay
Tenant’s Pro Rata Share of Landlord’s expenses for utilities with respect to
Additional Premises Fifth Phase Stage 4 commencing on the Biogen Occupancy Date.

 

8.                                      Parking.  In addition to any existing
rights of Tenant to parking spaces under the Lease, commencing on the Biogen
Occupancy Date, Landlord shall provide Tenant with (a) sixteen (16) additional
parking spaces allocated to the Additional Premises Fifth Phase Stage 3 (the
“Additional Premises Fifth Phase Stage 3 Parking Spaces”) and (b) fifteen (15)
additional parking spaces allocated to the Additional Premises Fifth Phase Stage
4 (the “Additional Premises Fifth Phase Stage 4 Parking Spaces”).  Tenant shall
pay to Landlord as Additional Rent, Landlord’s then-current prevailing monthly
rate for parking spaces for such Additional Premises Fifth Phase Stage 3 Parking
Spaces and such Additional Premises Fifth Phase Stage 4 Parking Spaces. 
Tenant’s use of the Additional Premises Fifth Phase Stage 3 Parking Spaces and
the Additional Premises Fifth Phase Stage 4 Parking Spaces provided hereunder
and Tenant’s rights with respect thereto (including (without limitation)
limitations on increase in the prevailing monthly rate for parking spaces) shall
otherwise be in accordance with the terms of Section 2.01(d) of the Lease.

 

9.                                      Conversion of Core Space.  Tenant hereby
acknowledges that Landlord has completed the renovation of the Converted Space
to a “Warm Shell Condition” and timely delivered the same to Tenant, all as
required by Section 12 of the Eight Amendment.

 

4

--------------------------------------------------------------------------------


 

10.                               Broker. Tenant represents and warrants that
other than CB Richard Ellis, Inc. (“Broker”), it has had no dealings with any
real estate broker or agent in connection with the negotiation of this
Amendment, and that it knows of no real estate broker or agent that is or might
be entitled to a commission in connection with the representation of Tenant in
connection with this Amendment.  Broker is not entitled to any commission
pursuant to this Amendment.

 

(a)                                 Tenant represents and warrants that no
broker or agent has made any representation or warranty relied upon by Tenant in
Tenant’s decision to enter into this Amendment, other than as contained in this
Amendment.

 

(b)                                 Tenant acknowledges and agrees that the
employment of brokers by Landlord is for the purpose of solicitation of offers
of leases from prospective tenants and that no authority is granted to any
broker to furnish any representation (written or oral) or warranty from Landlord
unless expressly contained within this Amendment.  Landlord is executing this
Amendment in reliance upon Tenant’s representations, warranties and agreements
contained within Section 10, Section 10(a) and this Section 10(b).

 

(c)                                  Tenant agrees to indemnify, save, defend
and hold Landlord harmless from any and all cost or liability for compensation
claimed by any other broker or agent, other than Broker, employed or engaged by
Tenant or claiming to have been employed or engaged by Tenant.

 

(d)                                 Landlord shall pay any commission, fee or
other compensation due to any Landlord broker(s) in connection with this
Amendment.  Landlord agrees to indemnify, save, defend and hold Tenant harmless
from any and all cost or liability for compensation claimed by any broker or
agent employed or engaged by Landlord or claiming to have been employed or
engaged by Landlord.

 

11.                               No Default.  Tenant represents, warrants and
covenants that, to the best of Tenant’s knowledge, Landlord and Tenant are not
in default of any of their respective obligations under the Lease and no event
has occurred that, with the passage of time or the giving of notice (or both)
would constitute a default by either Landlord or Tenant thereunder.

 

12.                               Effect of Amendment.  Except as modified by
this Amendment, the Existing Lease and all the covenants, agreements, terms,
provisions and conditions thereof shall remain in full force and effect and are
hereby ratified and affirmed.  In the event of any conflict between the terms
contained in this Amendment and the Existing Lease, the terms herein contained
shall supersede and control the obligations and liabilities of the parties. 
From and after the date hereof, the term “Lease” as used in the Lease shall mean
the Existing Lease, as modified by this Amendment.

 

13.                               Successors and Assigns.  Each of the
covenants, conditions and agreements contained in this Amendment shall inure to
the benefit of and shall apply to and be binding upon the parties hereto and
their respective heirs, legatees, devisees, executors, administrators and
permitted successors and assigns and sublessees.  Nothing in this section shall
in any way alter the provisions of the Lease restricting assignment or
subletting.

 

5

--------------------------------------------------------------------------------


 

14.                               Miscellaneous.  This Amendment becomes
effective only upon execution and delivery hereof by Landlord and Tenant. The
captions of the paragraphs and subparagraphs in this Amendment are inserted and
included solely for convenience and shall not be considered or given any effect
in construing the provisions hereof.  All exhibits hereto are incorporated
herein by reference.  Submission of this instrument for examination or signature
by Tenant does not constitute a reservation of or option for a lease, and shall
not be effective as a lease, lease amendment or otherwise until execution by and
delivery to both Landlord and Tenant.

 

15.                               Authority.  Landlord and Tenant have all
necessary and proper authority, without the need for the consent of any other
person or entity, other than any consents that have been obtained, to enter into
and perform under this Amendment.

 

16.                               Counterparts; Facsimile and PDF Signatures. 
This Amendment may be executed in one or more counterparts, each of which, when
taken together, shall constitute one and the same document.  A facsimile or
portable document format (PDF) signature on this Amendment shall be equivalent
to, and have the same force and effect as, an original signature.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as a sealed
Massachusetts instrument as of the date and year first above written.

 

LANDLORD:

 

BMR-ROGERS STREET LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ William F. Kane

 

Name:

William F. Kane

 

Title:

Vice President, Leasing & Development

 

 

 

TENANT:

 

IRONWOOD PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Thomas Graney

 

Name:

Thomas Graney

 

Title:

CFO

 

 

--------------------------------------------------------------------------------
